NO. 12-15-00148-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

GUY GRANTHAM,                                             §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT AT LAW

RACEFAB, INC.,
APPELLEE                                                  §    CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed because Appellant has failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record. The trial court’s
judgment was signed on May 4, 2015, and Appellant timely filed a notice of appeal. The clerk’s
record was due on July 3, 2015. On July 2, 2015, the trial court clerk filed a motion for
extension of time to file the clerk’s record. In the motion, the clerk stated that the reason for the
delay in filing was that Appellant had not made a claim of indigence and had failed to either pay
or make arrangements to pay for the preparing of the clerk’s record. On that same date, this
court informed Appellant that, pursuant to rules of appellate procedure 37.3(b) and 42.3(c), the
appeal would be dismissed unless proof of full payment to the clerk was provided on or before
July 13, 2015.
         The deadline has now passed, and Appellant has neither provided proof of full payment
for the clerk’s record nor otherwise responded to this court’s notice. Accordingly, the appeal is
dismissed. See TEX. R. APP. P. 37.3(b), 42.3(c).
Opinion delivered July 15, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.


                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 15, 2015


                                         NO. 12-15-00148-CV


                                          GUY GRANTHAM,
                                              Appellant
                                                 V.
                                           RACEFAB, INC.,
                                              Appellee


                                Appeal from the County Court at Law
                         of Cherokee County, Texas (Tr.Ct.No. CV9131)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.